Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Randy Braegger on 9/9/2021.

The application has been amended as follows:
Cancel claims 4 and 5.

Allowable Subject Matter
Claims 1 and 3 are allowed.
	
Statement of Reasons for Allowance
The present claims are allowable over the closest prior art Koyama (JP 2003-332113), Yoshida (US 6,972,097), and Koerber (US 3,872,041) for the following reasons:
The present claims are drawn to an electromagnetic wave suppression sheet comprising 100 parts by weight chlorinated polyethylene, 400-600 parts by weight of a metal magnetic powder having 0.4-1.1 wt % of an oxidized coating, and 1-15 parts by weight of a phosphorous-based chelating agent.

Yoshida discloses a composite magnetic material and electromagnetic interference suppressor member therefrom comprising an organic binder such as chlorinated polyethylene a soft magnetic powder that is oxidized, however, Yoshida fails to disclose an amount of magnetic material of 400-600 parts by weight or that a phosphorous-based chelating agent is added.
Koerber discloses a sheet comprising chlorinated polyethylene and a phosphate chelating agent which serves as an ultraviolet light stabilizer in an amount of 0.25-2 parts by weight, however, it fails to disclose or suggest adding a metal magnetic powder to form an electromagnetic wave suppression sheet.
Thus, it is clear that the references, taken individually or in combination, do not disclose or suggest the claimed invention. 
In light of the above, it is clear that rejections of record are untenable and thus the present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKEY NERANGIS whose telephone number is (571)272-2701.  The examiner can normally be reached on 8:30 am - 5:00 pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VICKEY NERANGIS/Primary Examiner, Art Unit 1768                                                                                                                                                                                                        



vn